IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAQUITA TURNAGE,                        §
                                         §
       Defendant Below-Appellant,        §   No. 356, 2015
                                         §
       v.                                §   Court Below: Superior Court
                                         §   of the State of Delaware,
 STATE OF DELAWARE,                      §   in and for Kent County
                                         §
       Plaintiff Below-Appellee.         §   Cr. ID No. 1307002341
                                         §

                          Submitted: August 26, 2015
                          Decided: November 4, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                   ORDER

      This 4th day of November 2015, upon consideration of the appellant‘s

opening brief, the appellee‘s motion to affirm, and the record below, it appears to

the Court that:

      (1)    The appellant, Jaquita Turnage, filed this appeal from the Superior

Court‘s denial of her first motion for postconviction relief under Superior Court

Criminal Rule 61. The State of Delaware has filed a motion to affirm the judgment

below on the ground that it is manifest on the face of Turnage‘s opening brief that

her appeal is without merit. We agree and affirm.

      (2)    On January 7, 2014, Turnage pled guilty to Drug Dealing and the

State dismissed seven other charges. Turnage was sentenced to fifteen years of
Level V incarceration, suspended after two years of Level V Key, followed by

decreasing levels of supervision. Turnage did not file a direct appeal.

       (3)     On May 28, 2015, Turnage filed a motion for postconviction relief

under Rule 61. Turnage claimed that she was entitled to postconviction relief due

to problems at the Office of the Chief Medical Examiner (―OCME‖). Primarily,

she argued that her guilty plea was involuntary under Brady v. United States1

because, although she admitted her guilt, she did not have knowledge of the

evidence-handling problems at the OCME when she chose to do so. On June 9,

2015, the Superior Court summarily dismissed Turnage‘s motion as procedurally

barred under Rule 61(i)(1). This appeal followed.

       (4)     We review the Superior Court‘s denial of postconviction relief for

abuse of discretion and questions of law de novo.2 The procedural requirements of

Rule 61 must be considered before any substantive issues are addressed.3 Under

Rule 61(i)(1), Turnage‘s motion for postconviction relief was time-barred because

it was filed more than a year after Turnage‘s conviction became final and Turnage

did not plead a claim that the Superior Court lacked jurisdiction or a claim that

satisfied the pleading requirements of Rule 61(d)(2)(i) or (d)(2)(ii).4 Turnage‘s


1
  397 U.S. 742 (1970).
2
  Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).
3
  Younger v. State, 580 A.2d 552, 554 (Del. 1990).
4
  Super. Ct. Cr. R. 61(i)(1) (effective June 14, 2014) (providing that Rule 61(i)(1) does not apply
to claims that court lacked jurisdiction or claims that satisfy pleading requirements of Rule
61(d)(2)(i) or (d)(2)(ii)).
                                                2
conviction became final in February 2014, but she did not file the motion for

postconviction relief until May 2015.

       (5)    As she did below, Turnage argues that the version of Rule 61 in effect

before June 4, 2014 should apply to her motion because the June 4, 2014

amendments to Rule 61 contain unconstitutional restrictions on her right of access

to the courts, violate due process, and are impermissibly retroactive. These claims

are without merit.

       (6)    First, Turnage‘s argument that the amended Rule 61 denies her due

process of law and meaningful access to the courts is without merit. The United

States Supreme Court has held that ―[s]tates have no obligation to provide

[postconviction] relief.‖5 Thus, Turnage is arguing about the extent to which the

State has afforded a right to postconviction relief that it does not have to afford at

all. Therefore, the amended Rule 61 provides more due process and access to the

courts than is constitutionally required. Moreover, the amended form of Rule 61

still provides a broad right to file a first petition within ―one year after the

judgment or conviction is final,‖6 and even allows successive petitions in the

compelling circumstance when a person ―pleads with particularity that new

evidence exists that creates a strong inference that the movant is actually innocent‖
5
  Pennsylvania v. Finley, 481 U.S. 551, 557 (1987); see also Dist. Attorney’s Office for Third
Judicial Dist. v. Osborne, 557 U.S. 52, 89 (2009) (―States are under no obligation to provide
mechanisms for postconviction relief . . . .‖).
6
  Super. Ct. Crim. R. 61(i)(1).

                                              3
or ―that a new rule of constitutional law, made retroactive to cases on collateral

review . . . , applies to the movant‘s case.‖7 Turnage is not deprived of meaningful

access to the courts just because she cannot collaterally attack a beneficial guilty

plea more than a year after her conviction became final.

       (7)    Second, Turnage‘s related argument that the amended Rule 61 is

operating retroactively as to postconviction motions filed before June 4, 2014 is

factually erroneous. Turnage did not have a right to pursue any postconviction

claim indefinitely. She was on notice as of June 4, 2014—over seven months

before Rule 61‘s one-year period expired—that Rule 61 had been amended. But,

she waited until May 28, 2015 to file her Rule 61 petition.8

       (8)    Turnage claims that even if the June 4, 2014 amendments to Rule 61

are constitutional her motion should not be time-barred because it is subject to

equitable tolling because facts regarding the OCME investigation were still being

disclosed. This Court, however, has held that the doctrine of equitable tolling is

inapplicable to a motion for postconviction relief.9


7
  Super. Ct. Crim. R. 61(d)(2).
8
  We take judicial notice that the revelations of problems at the OCME became public a week
after Turnage pled guilty and that the Public Defender began filing Rule 61 applications as a
result of those problems at the end of April 2014. Turnage did not file for postconviction relief
under Rule 61 until May 28, 2015, well after both the amendment to Rule 61 and the
demonstrated ability of her lawyers to file Rule 61 applications based on the events at the
OCME.
9
  Chapman v. State, 2007 WL 1933229, at *2 (Del. July 3, 2007) (―Superior Court Criminal Rule
45(b)(2) expressly provides that the Superior Court ‗may not extend the time for taking any
action‘ under Rule 61(i)(1).‖).
                                               4
       (9)    Turnage also makes a confusing argument that the State is judicially

estopped from arguing that her guilty plea cannot be vacated. Turnage did not

raise her judicial estoppel argument in the Superior Court and we will not consider

it for the first time on appeal.10

       (10) Even if Turnage‘s claims were not procedurally barred, her claim

under Brady v. United States has no merit. We previously rejected a Brady claim

like Turnage‘s in Aricidiacono v. State.11 Turnage has pled no facts suggesting

that her guilty plea was involuntary or that she was otherwise unjustly convicted.

In 2014, she admitted to the crimes of which she was convicted, and she received

far less harsh a sentence than she could have received after a trial. Under our

precedent in Ira Brown v. State,12 Anzara Brown v. State,13 and Aricidiacono,14

therefore, her claim is without substantive merit.

       NOW, THEREFORE, IT IS ORDERED that the State‘s motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.


                                                  BY THE COURT:
                                                  /s/ Leo E. Strine, Jr.
                                                  Chief Justice



10
   Supr. Ct. R. 8.
11
   __ A.3d __, 2015 WL 5933984, at *2–4 (Del. Oct. 12, 2015).
12
   108 A.3d 1201, 1205–06 (Del. 2015).
13
   117 A.3d 568, 581 (Del. 2015).
14
   __ A.3d at __, 2015 WL 5933984, at *3–4.
                                             5